 



EXHIBIT 10.1
AMENDMENT NUMBER TWO
     This AMENDMENT NUMBER TWO (hereinafter the “Amendment”) is made and entered
into as of this 10th day of October, 2006, by and between REPUBLIC SERVICES,
INC., a Delaware corporation, (hereinafter the “Company”) and JAMES E. O’CONNOR,
a Florida Resident (hereinafter the “Employee”):
RECITALS
     WHEREAS, the Company and the Employee have heretofore entered into a
certain Employment Agreement dated as of October 25, 2000 (the “Employment
Agreement”); and
     WHEREAS, the Company and the Employee have heretofore entered into that
certain Amendment Number One dated as of January 31, 2003 (“Amendment Number
One” and, collectively, together with the Employment Agreement, the
“Agreement”); and
     WHEREAS, the Company and the Employee wish to make further amendments to
the Agreement to reflect various changes that have been agreed to since
October 25, 2000, including changes to Employee’s compensation, all as set forth
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Company and the Employee agree as follows:
     A. The recitals set forth above are incorporated in this Amendment by
reference thereto.
     B. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Agreement.
     C. For all purposes therein, clauses (a) and (b) of Section 2 of the
Agreement are hereby deleted, in their entirety, and replaced with the
following:
     2. Compensation.
     “(a) Base Salary. In consideration for the Employee’s services hereunder
and the restrictive covenants contained herein, the Employee shall be paid an
annual base salary of $840,000 for the 2006 Fiscal Year (the “Salary” or the
“Base Salary”), payable in accordance with the Company’s customary payroll
practices. Notwithstanding the foregoing, Employee’s annual Base Salary may be
increased at anytime and from time to time to levels greater than the levels set
forth in the preceding sentence at the discretion of the Board of Directors of
the Company to reflect merit or other increases. The Base Salary for each Fiscal
Year

 



--------------------------------------------------------------------------------



 



shall become effective as of January 1 of such Fiscal year. The Employee’s Base
Salary for any Fiscal Year after 2006 shall remain as set for the 2006 Fiscal
Year unless the Board of Directors expressly provides otherwise.
     (b) Bonus. In addition to the Base Salary, the Employee shall be eligible
to receive a bonus (“Bonus”) in an amount equal to 100% of the Employee’s Base
Salary during the 2006 Fiscal Year. The Bonus shall be based on the achievement
of corporate goals and objectives as established by the Compensation Committee
of the Board of Directors. The Bonus shall be subject to escalation as provided
in the Company’s Executive Incentive Plan (the “Plan”). The achievement of said
goals and objectives shall be determined by the Compensation Committee of the
Board of Directors. With respect to any Fiscal Year during which the Employee is
employed by the Company for less than the entire Fiscal Year, the Bonus shall be
prorated for the period during which the Employee was so employed. The Bonus
shall be payable within thirty (30) days after the end of the Company’s Fiscal
Year. The term “Fiscal Year” as used herein shall mean each period of twelve
(12) calendar months commencing on January 1st of each calendar year during the
Employment Period and expiring on December 31st of such year. The maximum
percentage of Base Salary which the Employee’s Bonus for any year after the 2006
Fiscal Year may represent shall remain as set for the 2006 Fiscal Year unless
the Board of Directors expressly provides otherwise.”
     D. For all purposes therein, Section 2 of the Agreement is hereby amended
to insert the following clause (m):
     2. Compensation.
***
     “(m) Long Term Incentive. On April 26, 2001, the Board of Directors adopted
the Republic Services, Inc. Long Term Incentive Plan, effective January 1, 2001
to provide for long term incentive cash grants for specified employees of the
Company, including the Employee. Effective January 1, 2003, the Long Term
Incentive Plan was amended, restated and renamed to the Executive Incentive Plan
(as previously defined in Section 2, clause (b), the “Plan”) to provide not only
for long term incentive cash grants but also to include the annual Bonus
referred to above. Employee has participated in the Long Term Incentive Plan and
the Plan since inception, and Employee shall be entitled to continue to
participate in the Plan for purposes of receiving long term cash incentive
grants pursuant to the terms and condition of this Agreement and the Plan.”
     E. For all purposes therein, the following Sections 21 and 22 shall be
added to the Agreement:
          “21. Retirement Eligibility. For all stock option or restricted stock
awards (“Equity Awards”) and all monetary awards (including annual bonus and
long-term incentive awards and retirement contributions to the deferred
compensation program) (“Monetary Awards” and together collectively with Equity
Awards, “Awards”)

2



--------------------------------------------------------------------------------



 



granted to Employee prior to July 26, 2006 (“Prior Awards”), such Employee shall
be eligible to retire for purposes of the Prior Awards upon attaining either
(a) the age of fifty-five (55) and having completed six (6) years of service
with the Company or (b) the age of sixty-five (65) without regard to years of
service with the Company (the “Original Retirement Policy”). For all Awards
granted to Employee following July 26, 2006 (“Prospective Awards”), the Original
Retirement Policy shall apply provided, and only to the extent that, the
Employee shall provide the Company with not less that twelve (12) months prior
written notice of Employee’s intent to retire. Failure by Employee to provide
such written notice shall cause the Revised Retirement Policy (as hereinafter
defined) to apply to Prospective Awards, but such failure shall have no effect
whatsoever on the Prior Awards, all of which shall continue to be subject to the
Original Retirement Policy. For purposes of this Agreement, “Revised Retirement
Policy” shall mean Employee has attained the age of (x) sixty (60) and has
completed fifteen (15) years of continuous service with the Company or
(y) sixty-five (65) with five (5) years of continuous service with the Company.
          22. Timing of Severance Payments. Notwithstanding anything in this
Agreement to the contrary, if Employee is deemed to be a “key employee” for
purposes of Internal Revenue Code Section 409A (“Section 409A”), no Severance
Payment or other payments pursuant to, or contemplated by, this Agreement shall
be made to Employee by the Company until the amount of time has elapsed that is
necessary to avoid incurring excise taxes under Section 409A. Should this result
in a delay of payments to Employee, on the first day any such payments may be
made without incurring a penalty pursuant to Section 409A (the “409A Payment
Date”), the Company shall begin to make such payments as described in this
Section 22, provided that any amounts that would have been payable earlier but
for the application of this Section 22, shall be paid in a lump-sum on the 409A
Payment Date.”
     F. All other provisions or terms of the Agreement are hereby ratified and
confirmed, including but not limited to, the provisions and terms of Sections 5,
6, and 7 thereof.
[Remainder of Page Intentionally Left Blank]
[Signature Page to Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Employee have executed this
Amendment effective as of the date first written above.

          REPUBLIC SERVICES, INC.,   EMPLOYEE: a Delaware corporation        
 
    By:
/s/ W. Lee Nutter
  /s/ J.E. O’Connor  
 
    Its:
Chairman of the Compensation
  JAMES E. O’CONNOR  
Committee of the Board of Directors
   

4